ACCEPTED
                                                                                                    04-15-00127-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                               6/30/2015 7:48:17 AM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK




                      No. 04-15-00127-CV                                           FILED IN
                                                                            4th COURT OF APPEALS
                           __________________________________________
                                                                             SAN ANTONIO, TEXAS
                    IN THE COURT OF APPEALS OF TEXAS                        06/30/2015 7:48:17 AM
                                                                                KEITH E. HOTTLE
                        FOURTH JUDICIAL DISTRICT                                     Clerk
                           SAN ANTONIO, TEXAS
                           __________________________________________


   EL CABALLERO RANCH, INC. and LAREDO MARINE,
                     L.L.C.,
                           Appellants/Defendants,
                                             vs.
                   GRACE RIVER RANCH, L.L.C.,
                                Appellee/Plaintiff.
               __________________________________________

       APPELLANTS’ MOTION FOR EXTENSION OF
             TIME TO FILE REPLY BRIEF

To the Honorable Justices:

       Appellants El Caballero Ranch, Inc. and Laredo Marine L.L.C.

respectfully request this Court grant them a 30 day extension to file

their Reply Brief for the following reasons:

       Appellee filed its Response Brief on June 22, 2015, making

Appellants’ Reply Brief due on July 13, 2015. Appellants request an

additional 30 days, which, if granted, would make Appellants’ Reply

Brief due on August 12, 2015. Appellants require additional time to

file   a   Reply   Brief      due       to      Appellants’             appellate   counsel’s
                                               1
simultaneously-existing briefing deadlines and trial settings.1 This

Court has previously granted Appellee’s 30-day extension request,

which was unopposed by Appellants. Thus, Appellants’ respectfully

request this Court grant their extension and order their Reply Brief

due by August 12, 2015.

                                        Respectfully submitted,

                                        KELLER STOLARCZYK, PLLC
                                        234 West Bandera Road #120
                                        Boerne, Texas 78006
                                        Tele: 830.981.5000
                                        Facs: 888.293.8580
                                        /s/Kimberly S. Keller
                                        Kimberly S. Keller
                                        SBN: 24014182
                                        kim@kellsto.com

                                        Annalyn G. Smith
                                        SBN: 18532500
                                        asmith@sr-llp.com
                                        SCHMOYER REINHARD, LLP
                                        17806 IH 10 West,
                                        Suite 400
                                        San Antonio, Texas 78257
                                        Tele: 210.447.8033
                                        Facs: 210.4478033

                                        COUNSEL FOR APPELLANTS


1 No. 14-0917, City of Dallas v. Highway 205 Farms (Texas Supreme Court)
(Brief on the Merits); No. 15-0020, In re Highway 205 Farms (Texas Supreme
Court) (Brief on the Merits); No. ______, Randy K. Smith v. Lawrence Reid, et al.
(Texas Supreme Court) (Brief on the Merits); No. 06-500A, Champee Springs
Ranches Property v. Teal Trading Development, LP (Kendall County) (trial).
                                       2
             CERTIFICATE OF CONFERENCE & SERVICE

        I attempted to confer with opposing counsel on June 29, 2015,

on this Motion but did not hear back with a position by the time

this Motion was filed. I certify Appellants’ Motion was served, on

June 30, 2015, on the following via e-service/email or first class

mail:

                       Steven C. Haley
    MOORMAN, TATE, URQUHART, HALEY, UPCHURCH & YATES, L.L. P.
                     207 East Main Street
                        P. O. Box 1808
                 Brenham, Texas 77834-1808

                        John H. Patterson, Jr.
                         MONTEZ & PATTERSON
                         508 Thorton, Suite 4
                        Cotulla, Texas 78014
                     Counsel for Grace River Ranch

               Donato D. Ramos & Donato D Ramos, Jr.
                  LAW OFFICES OF DONATO D. RAMOS
                          6721 McPherson
                          P.O. Box 452009
                        Laredo, Texas 78045
                    Counsel for County of La Salle

                                   /s/Kimberly S. Keller
                                   Kimberly S. Keller
.




                                   3